Citation Nr: 0103922	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-11 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than October 1, 1995 
for the award of service connection for residuals of a dental 
injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from March to May 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Columbia Regional Office (RO) which 
effectuated an April 1998 Board decision granting service 
connection for residuals of a dental injury, by assigning it 
an effective date of October 1, 1995.  In December 2000, the 
veteran and his spouse testified at a Board hearing in 
Washington, D.C.

In January 1999, the veteran filed a Notice of Disagreement 
with the initial 10 percent rating.  Thereafter, by June 2000 
rating decision, the RO increased the initial rating for the 
residuals of a dental injury to 20 percent.  However, it does 
not appear that the veteran has withdrawn his appeal of this 
issue.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
files a Notice of Disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  As a Statement of the 
Case on this matter has not been issued, additional action by 
the RO is required as described below in the Remand portion 
of this decision.  See Manlincon v. West, 12 Vet. App. 328 
(1999).


FINDINGS OF FACT

1.  By October 1945 decision, the Board denied the veteran's 
claim of service connection for dental malocclusion.  

2.  In November 1988, he filed application to reopen his 
claim; by April 1994 memorandum decision, the U.S. Court of 
Appeals for Veterans Claims (the Court) denied his request to 
reopen a claim of service connection for a dental 
malocclusion, affirming the Board's February 1992 decision 
insofar as it determined that new and material evidence had 
not been submitted.

3.  The veteran's next application to reopen his claim of 
service connection for residuals of a dental injury was 
received at the RO in October 1995.

4.  By April 1998 decision, the Board reopened the veteran's 
claim of service connection for residuals of a dental injury 
based on the submission of new and material evidence; after 
reviewing the claim de novo, the Board granted service 
connection for that disability.

5.  By December 1998 rating decision, the RO effectuated the 
Board's April 1998 decision and assigned an effective date of 
October 1, 1995 for the award of service connection for 
residuals of a dental injury. 


CONCLUSION OF LAW

The criteria for an effective date earlier than October 1, 
1995 for the award of service connection for residuals of a 
dental injury have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.156, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record shows that the veteran was medically discharged 
from active service in May 1945 due to a severe congenital 
malocclusion of the teeth.  Later that month, he submitted an 
application for VA compensation benefits.  

By May 1945 rating decision, the RO denied his claim of 
service connection for malocclusion of the jaw on the basis 
that it was a congenital or developmental abnormality, not a 
disability under applicable VA law.  The veteran appealed the 
RO determination, arguing that his malocclusion had been 
aggravated in service.  

By October 1945 decision, the Board denied the veteran's 
claim of service connection for malocclusion of all teeth, 
finding that it was a congenital deformity that was not 
aggravated during his military service.

In November 1988, the veteran submitted another claim of 
service connection for a jaw condition, alleging that he had 
sustained injury to his jaw during an in-service training 
exercise and that such injury had aggravated his congenital 
malocclusion.  In support of his claim, he submitted 
statements from W. Draffin, D.D.S., to the effect that the 
veteran had reported that he had been involved in a training 
accident in service.  Dr. Draffin indicated that it was his 
opinion that the alleged in-service training injury had 
aggravated the veteran's malocclusion.  

By January 1989 rating decision, the RO continued its 
previous denial of the veteran's claim of service connection 
for a jaw condition.  The veteran duly appealed the RO 
determination, and in February 1992, the Board determined 
that the veteran had not submitted new and material evidence 
to reopen the previously-denied claim of service connection 
for dental malocclusion.  The veteran then appealed the 
Board's decision to the Court.  By April 19, 1994 single-
judge memorandum opinion, the Court affirmed the Board's 
decision.

In October 1995, the veteran's application to reopen his 
claim of service connection for residuals of a dental injury 
was received at the RO.  In support of his claim, the veteran 
submitted copies of pre-service medical records he had 
obtained from the National Personnel Records Center.  
Specifically, these records included reports of March and 
July 1944 physical examination conducted reportedly while the 
veteran was a student at a private military academy for the 
purpose of determining his fitness for aviation cadet 
training.  These examination reports show that he had missing 
teeth, but are negative for findings of a malocclusion.

The veteran also submitted numerous additional pieces of 
evidence, including an October 1996 statement from Dr. 
Draffin who indicated he had reviewed pre-service medical 
records showing that the veteran had undergone physical 
examination in March 1944, July 1944, and April 1945, all of 
which had been negative for mention of occlusion problems or 
abnormality.  Dr. Draffin further stated that he had served 
as a dentist during World War II, and he was familiar with 
the requirements for acceptable dentition at that time.  He 
indicated that, if examination of the veteran had shown no 
occlusion to be present, the examiner would have been 
required to make notation to that effect.  Since the reports 
of examination were silent for such notation, he concluded 
that although the veteran had a preexisting occlusal problem 
prior to his entrance into service, a functional occlusion 
nonetheless existed at the time of his entry on active 
service.  With respect to the issue as to whether his 
occlusal function was aggravated by service, Dr. Draffin 
noted that the fact that the veteran was ultimately 
discharged from service as a result of disability, indicating 
to him that the veteran's jaw abnormality had been aggravated 
as a result of his training injury.

By March 1996 rating decision, the RO denied the veteran's 
application to reopen the claim of service connection for 
residuals of a dental injury, finding that new and material 
evidence had not been submitted.  The veteran again appealed 
the RO determination,and in April 1998, the Board determined 
that the additional evidence submitted by the veteran since 
the Court's April 1994 decision was new and material, 
sufficient to reopen his claim of service connection for 
residuals of a dental injury.  In addition, after reviewing 
the claim de novo, the Board found that service connection 
for residuals of a jaw injury was warranted.

By December 1998 rating decision, the RO effectuated the 
Board's decision and assigned an effective date of October 1, 
1995 for the veteran's award of service connection for 
residuals of a dental injury.  He appealed that decision, 
arguing that he was entitled to an effective date in November 
1988, as the evidence at that time had been sufficient to 
grant service connection for residuals of a dental injury.


II.  Law and Regulations

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(q)(1), (r).

III.  Analysis

As set forth above, the evidence shows that by October 1945 
decision, the Board denied the veteran's claim of service 
connection for a dental malocclusion.  In November 1988, he 
submitted an application to reopen his claim.  By February 
1992 decision, the Board found that new and material evidence 
had not been submitted to reopen the claim of service 
connection for a dental malocclusion.  By April 19, 1994 
memorandum decision, the Court affirmed that aspect of the 
Board's February 1992 decision.  Under the law, the Court's 
decision is final.  38 U.S.C.A. §§ 7291, 7292 (West 1991).  

In October 1995, the veteran's application to reopen his 
claim of service connection for residuals of a dental injury 
was received at the RO.  Based on evidence subsequently 
submitted, in an April 1998 decision, the Board reopened the 
veteran's claim and awarded service connection for residuals 
of a jaw injury.  

Under the undisputed facts set forth above, the earliest date 
that may be assigned for the award of service connection for 
residuals of a dental injury is the date of receipt of the 
veteran's reopened claim.  See 38 C.F.R. § 3.400(q).  The law 
is dispositive in the present case, and the claim for an 
effective date prior to October 1, 1995 for the award of 
service connection for residuals of a dental injury, must be 
denied due to a lack of legal entitlement.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

In reaching this decision, the Board has considered whether 
an effective date earlier than October 1, 1995 is warranted 
under 38 C.F.R. §§ 3.156(c) and 3.400(q)(2).  Under those 
provisions, a retroactive evaluation of disability resulting 
from a disease subsequently service connected on the basis of 
new and material evidence from the service department may be 
provided.  In this case, however, although additional records 
from the service department were submitted since the last 
final disallowance of his claim, an earlier effective date is 
not warranted since the award of service connection was not 
based on the new service department records.  The additional 
records obtained from the service department contained 
essentially the same information as evidence previously 
considered at the time of the last final disallowance of his 
claim in April 1994, and therefore did not provide a new 
factual basis on which to reopen the veteran's claim.  
Rather, the Board's decision to reopen was based on a post-
service, private medical opinion which was not submitted 
prior to October 1995.  Thus, the additional examination 
reports obtained by the veteran from the National Personnel 
Records Center do not provide a basis for an effective date 
earlier than October 1, 1995.  

The Board has also considered the arguments raised by the 
veteran's representative at the December 2000 hearing to the 
effect that an effective date earlier than October 1, 1995 is 
warranted under the holding in Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).  In that case, the Federal Circuit held 
that a grave procedural error involving the duty to assist 
could vitiate the finality of the adjudication of a claim of 
service connection.  The Court has held that the analysis in 
Hayre rested on three factors.  First, that the assistance 
sought was specifically requested.  Second, a failure to 
notify the claimant that the requested assistance, in that 
case the obtaining of certain service medical records, had 
not been successful.  Third, that service medical records are 
of special importance in a claim for service connection.  
Simmons v. West, 13 Vet. App. 501, 506-07 (2000).

The Board notes that, in arguments before the Court prior to 
its April 1994 decision, the veteran asserted that VA had 
violated its duty to assist under 38 U.S.C.A. § 5107(a) by 
failing to obtain certain pre-service examination reports, 
referenced above.  In responding to this argument, the Court 
stated that 

[b]ecause any such medical records would 
essentially be cumulative of those 
preservice medical records currently 
contained in the record on appeal, i.e. 
records which indicate that appellant did 
not have any dental disorders prior to 
service (aside from two missing teeth), 
and because the presumption of sound 
condition has been rebutted by other 
evidence of record, most notably by 
appellant's own personal statement, the 
Court finds that any duty to assist in 
this case was harmless error.  

Based on the foregoing, the Board finds that any failure by 
VA to obtain pre-service medical records did not constitute 
the type of "grave procedural" necessary to vitiate the 
finality of the prior claim of service connection for 
residuals of a dental injury.  Again, those records are not 
"of special importance" in that they are cumulative of 
evidence previously of record.  Simmons, 13 Vet. App. at 506-
07.

Finally, it is noted that, at the December 2000 hearing, the 
veteran's representative implied that the recently-enacted 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) could provide a basis for an 
effective date earlier than October 1, 1995 for the award of 
service connection for residuals of a dental injury.  
However, that legislation was not in effect at the time of 
the prior final Board decision in October 1945 or the final 
Court decision in April 1994.  In any event, the Board's 
careful review of the provisions of VCAA, reveals no basis 
therein for an award of an effective date earlier than 
October 1, 1995.  


	(CONTINUED ON NEXT PAGE)


ORDER

An effective date, earlier than October 1, 1995 for the award 
of service connection for residuals of a dental injury, is 
denied.


REMAND

As noted above, by April 1998 decision, the Board granted 
service connection for residuals a dental injury.  By 
December 1998 rating decision, the RO effectuated the Board's 
decision and assigned an initial 10 percent rating for that 
disability, effective October 1, 1995.  In January 1999, the 
veteran noted disagreement with the assignment of the initial 
10 percent rating.  Thereafter, by June 2000 rating decision, 
the RO increased the initial rating for residuals of a dental 
injury to 20 percent, effective October 1, 1995.  

However, a review of the record indicates that the veteran 
has not withdrawn his appeal of the initial rating for 
residuals of a dental injury.  See AB, supra.  Also, it does 
not appear that a Statement of the Case addressing this 
matter has been issued.  According to the Court, a remand for 
this action is necessary.  See Manlincon, supra.

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a Statement of the 
Case to the veteran and his 
representative addressing the issue of 
entitlement to an initial rating in 
excess of 20 percent for residuals of a 
dental injury.  The Statement of the Case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

